EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Susan Morse on 8/23/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1 -11. (Canceled)


12. (Currently Amended) A method implemented by a computer having an interactive display including a sensor and a display wherein the computer in communication with the display and with a mobile device, the computer including a sensor driver that responds to inputs from the sensor, the method comprising:
 



generate a canvas over an area greater than a display region of the display; 
generate a tray region outside the canvas, the tray region including a first representation of an application and a second representation of the mobile device; 
on condition that the first representation is selected, open an application window in the canvas; 
on condition that the second representation is selected, open a device window in the canvas; 
wherein a gesture associated with the canvas is detected, perform a maneuver depending on a location of the gesture and a state of the application window or the device window wherein: 
the maneuver is applied to an entirety of the canvas when the gesture is not adjacent the application window or the device window such that an appearance of the application window or the device window changes, 
the maneuver is applied to the application window or the device window item itself when the gesture is adjacent the application window or the device window item and the application window or the device window is not in select mode, and 
the maneuver is applied to contents of the application window or the device window when the gesture is adjacent the application window or the device window and the application window or the device window is in select mode.

13. (Original) The method as claimed in claim 12, wherein the canvas maneuver includes at least one of panning, pinching and zooming.

14. (Canceled)

15. (previously presented) A system, including: 
an interactive display including a sensor and a display; and 
a computer in communication with the display and with a mobile device, the computer including a sensor driver that responds to inputs from the sensor, the computer being configured to 
generate a canvas over an area greater than a display region of the display; 
generate a tray region outside the canvas, the tray region including a first representation of an application and a second representation of the mobile device; 
on condition that the first representation is selected, open an application window in the canvas; 
on condition that the second representation is selected, open a device window in the canvas; 
wherein a gesture associated with the canvas is detected, perform a maneuver depending on a location of the gesture and a state of the application window or the device window wherein: 
the maneuver is applied to an entirety of the canvas when the gesture is not adjacent the application window or the device window such that an appearance of the application window or the device window changes, 
the maneuver is applied to the application window or the device window item itself when the gesture is adjacent the application window or the device window item and the application window or the device window is not in select mode, and 
the maneuver is applied to contents of the application window or the device window when the gesture is adjacent the application window or the device window and the application window or the device window is in select mode.

16. -17. (Canceled)

18. (previously presented) The system as claimed in claim 15, wherein the tray region includes an application region in which the first representation is displayed and a device region, spaced apart from the application region, in which the second representation is displayed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 12 and 15, the references of record, either singularly or in combination, do not teach or suggest at least amended features 
“A system, including: 
an interactive display including a sensor and a display; and 
a computer in communication with the display and with a mobile device, the computer including a sensor driver that responds to inputs from the sensor, the computer being configured to 
generate a canvas over an area greater than a display region of the display; 
generate a tray region outside the canvas, the tray region including a first representation of an application and a second representation of the mobile device; 
on condition that the first representation is selected, open an application window in the canvas; 
on condition that the second representation is selected, open a device window in the canvas; 
wherein a gesture associated with the canvas is detected, perform a maneuver depending on a location of the gesture and a state of the application window or the device window wherein: 
the maneuver is applied to an entirety of the canvas when the gesture is not adjacent the application window or the device window such that an appearance of the application window or the device window changes, 
the maneuver is applied to the application window or the device window item itself when the gesture is adjacent the application window or the device window item and the application window or the device window is not in select mode, and 
the maneuver is applied to contents of the application window or the device window when the gesture is adjacent the application window or the device window and the application window or the device window is in select mode.” in combination with all other limitations of the claim as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175